Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 1/12/22 are acknowledged.  

2.   Claim 43 stands withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Claims 1-2, 26, 27, 30, 36, 37, 39, 40, 44, 45, 48, and 60-62 are under examination.

3.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 1-2, 26, 27, 30, 36, 37, 39, 40, 44, 45, 48, and 60-62 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2013/0337066 (IDS) in view of  Hu et al. (2013, of record) and U.S. Patent No. 8,835,387 (of record). 

As set forth previously, The ‘066 application teaches the nanoparticle, of about 10nm to about 10um in size, in a method of treating a disorder in a subject involving a disease of the blood (see particularly paragraph [0032], said nanoparticle comprising an inner core of non-cellular material, e.g., PLGA or a biodegradable material, and an outer surface comprising a red blood cell (RBC) cellular/plasma membrane, lacking cell constituents (see particularly paragraphs [0009], [0012], [0015]).  Said particle may further comprise a medicament delivery systems, i.e., the releasable cargo of Claim 30 or the additional active ingredient of Claim 48, or not Claim 60 (see particularly paragraphs [0034] and [0106]-[107]).  Additionally, the cellular membrane may be derived from a cell taken from the subject as in Claim 45 (see particularly paragraph [0118]).  Note that the limitations of Claims 39, 40, and 44 are merely inherent properties of the particle of the claimed method. 

	The teachings of the reference differ from the claimed invention only in that the nanoparticle is not employed for the treatment of autoimmune hemolytic anemia (AHA) or drug-induced anemia (DIA).

	Hu et al. teach the use of a nanoparticle as set forth in the ‘066 application as a target for toxic proteins, i.e., for the for the absorption and neutralization of toxic proteins in the blood after bacterial infection  (see particularly page 336).  More specifically, the reference teaches the use of the nanoparticles of the ‘066 application as “nanosponges” for the pick up of protein toxins in the blood.

	The ‘387 patent teaches the treating of a disease associated with a pathogenic autoantibody, said treating comprising the administering the antigen for which the autoantibody is specific for the binding of the pathogenic autoantibody (see particularly, column 13, lines 30-33 and 38-45, column 28, Example 9, and Claim 19). 

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ the nanoparticles of the ‘066 application in a method for treating AHA and DIA.  Both AHA and DIA are known to be associated with autoantibodies specific for RBCs.  Hu et al. teach that the “nanosponges” of the ‘066 application can be used to absorb, neutralize, or otherwise pick up toxic proteins in the blood.  The ‘387 patent teaches the concept of absorbing autoantibodies employing their natural antigen.  Thus, the combined references render obvious the use of the “nanosponges” of the ‘066 application, said “nanosponges” being covered with natural autoantibody antigens, to absorb, neutralize, or otherwise pick up the pathogenic autoantibodies of AHA or DIA that are specific for RBCs, i.e., the “nanosponges” of the ‘066 application become targets for the pathogenic autoantibodies for the protection of RBCs.
	
Applicant’s arguments, filed 1/12/22 have been fully considered but are not found persuasive.  Applicant begins by reviewing then arguing against the references individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant alleges:
“The Examiner also misunderstands and misapplies the teachings of the ‘387 Patent” (emphasis added).

	The examiner understands each well enough to properly apply them in the instant rejection.  Applicant seems to be of the opinion that a reference can only be applied for its narrow, specific teachings.  Such is not correct.  In the instant case the reference is employed for the concept it teaches, i.e., the concept of employing an autoantigen to bind a pathogenic autoantibody.  Said concept is not limited to the binding of the anti-Jo-1 autoantibodies of the ‘387 patent.

Applicant argues:
“Accordingly, the ‘387 Patent also does not teach any methods for treating AHA or DIA, and fails to cure the deficiency of the ‘066 application [Zhang].”

	It is the combination of the 3 references of the rejection that render the claimed invention obvious.

Applicant opines:
“Accordingly, the ‘066 application [Zhang], Hu and the ‘387 Patent, even when combined, do not teach or suggest a method for treating autoimmune hemolytic anemia (AHA) or drug-induced anemia (DIA) in a subject as recited in the present claim 1.”

	It is unclear how applicant comes to this opinion after simply arguing that none of the reference alone teaches the claimed invention.

Applicant alleges a lack of motivation to combine the references because it appears to be applicant’s opinion that references can only be cited for their narrow, specific teachings.

This issue has been addressed previously.

Applicant opines a lack of expectation of success because the antigens are different.

Applicant is advised that an antibody-ligand interaction is a well understood concept that can be obvious regardless of specific antigen.  Moreover, applicant’s opinion alone does not comprise a compelling argument.

Applicant argues that the ‘387 patent teaches only anti-Jo-1 autoantibodies.

As set forth repeatedly (and ignored by applicant), the ‘387 patent is cited for the concept behind it’s specific teachings.

Applicant again argues against the references individually.
	
	In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicant concludes with the opinion that references can only be cited for their narrow, specific teachings and that the scientific concepts behind them must be ignored.

	The examiner disagrees.  By applicant’s logic rejections for obviousness would be essentially non-existent, particularly in view of applicant’s apparent requirement that the references must even provide a specific teaching to combine.

5.   No claim is allowed. 

6.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

8.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 2/02/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644